Title: From Thomas Jefferson to Daniel L. Hylton, 15 May 1791
From: Jefferson, Thomas
To: Hylton, Daniel L.



Dear Sir
Philadelphia May 15. 1791.

By Capt. Stratton I have recieved the 4. hhds. of tobo. Among these is one of those which had been injured by fire, and serves sufficiently to shew that tobacco of that quality cannot be sold here at any price. I must therefore ask your particular attention that there be no more of the fired tobacco sent here. I understood there were about 14,000 ?., say 12 hhds. fired. Should there be no other means of distinguishing them from the good, I must be at the expence of having them opened and examined at Richmond. I suppose they will have been inspected at Lynchberg. Just setting out on a journey and a thousand things crowding on me I have only time to present my affections to Mrs. Hylton and assure you of the sincere esteem of Dr. Sir Your friend & servt.,

Th: Jefferson

